[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 114 
The order of reversal in this case does not state that the judgment rendered at Special Term was reversed upon any question of fact. Error of law must, therefore, be shown to sustain the order of reversal *Page 115 
The court at General Term, while conceding that the facts found were in other respects sufficient to authorize the judgment, place their reversal wholly upon the ground that the action was barred by the statute of limitations. This is the only error of law assigned, and none other is disclosed by the case.
The action was brought by the heirs-at-law of Mrs. Babet Marx, deceased, to procure the cancellation and discharge of a mortgage on her real estate, executed by her in May, 1873, and duly recorded and held by the defendants. She died on the 22d of September, 1879. No attempt had been made in her lifetime to enforce the mortgage, and, on her decease, it remained on record, an apparent lien upon her real estate, which had descended to the plaintiffs as her heirs-at-law. This action was commenced on the 29th of September, 1879, to restrain the enforcement of said mortgage and procure it to be canceled of record, on the ground that its execution had been procured by duress.
The trial court found that the execution of the mortgage by the said Babet Marx had been procured by the defendants by their threats and menaces, that unless she gave said mortgage they would cause her son to be sent to the State prison for the offense of larceny and embezzlement, which they charged him with having committed against them when in their employ, and for which he was under arrest and indictment on their complaint, and about to be tried; that they stated to the sister and uncle of the prisoner that he could regain his freedom in no other way than by the payment of $2,000, and that if that sum was not paid he would certainly have to go to State prison; that, after negotiation, the defendants communicated to the mother of the prisoner, through his sister, a statement that he would be sent to State prison unless the mother would pay $1,000 in cash and give a mortgage for $1,999 on the premises in question, the defendants agreeing not to harass her for the said mortgage during her lifetime; that if these terms were complied with they would release the prisoner if in their power, if not he would be sent to State prison; that said Babet Marx, the mother, after a long struggle, consented *Page 116 
to these terms, and executed the mortgage and paid the $1,000 in cash while under the influence of fear, terror, coercion and duress, created by the threats of the defendants, and believing that they would be carried into execution, and the prisoner was immediately thereafter discharged on his own recognizance.
On these facts the court at Special Term rendered judgment directing the cancellation of the mortgage and requiring the defendants to discharge it of record. Upon the merits, this judgment is sustained by Bayley v. Williams (4 Giff. 638; affirmed, L.R., 1 H.L. Cases, 200); Davies v. London, etc.,Insurance Company (L.R., 8 Ch. Div. 469), and is not in conflict with Solinger v. Earle (82 N.Y. 393), or Haynes v. Rudd
(102 N.Y. 372). The case made by the complaint and findings was a proper one for the removal of a cloud upon the title of the plaintiffs to the real estate which they had inherited from their mother. The mortgage was certainly an apparent lien upon their title, and the facts which constituted their defense to it could only be established by extrinsic evidence. The court, at General Term, reversed the judgment on the sole ground that the action was barred under section 382 of the Code, subdivision 5, which applies a six years limitation to actions "to procure a judgment other than for a sum of money, on the ground of fraud, in a case which, on the 31st day of December, 1846, was cognizable by the Court of Chancery," in which class of cases the cause of action is not deemed to have accrued until the discovery by the plaintiff, or the person under whom he claims, of the facts constituting the fraud.
We are of opinion that this limitation does not apply to an action, like the present one, to remove a cloud upon the title to land. The action is not brought to recover the land, that being already in the possession of the plaintiffs, but to compel the cancellation of an instrument to which they have a good defense, but which constitutes an apparent lien, and, so long as it remains outstanding, injuriously affects their title, and their defense to which, resting on extrinsic facts to be established *Page 117 
by evidence, may be imperiled by the lapse of time and the consequent loss of testimony. Should the defendants ever seek to enforce their mortgage the plaintiffs could not, by any lapse of time be barred of the right to prove the facts which constitute their defense to it, although they might be seriously embarrassed in the practical exercise of that right. It is an acknowledged head of equity jurisdiction, resting on these grounds, to remove clouds upon the title to land, at the suit of the owner of the fee. Such owner has a right to invoke this aid and to have an apparent, though not real incumbrance, discharged of record at any time while he continues to be owner. This right, as said in some of the authorities, is never barred by the statute of limitations so long as the cloud continues to exist. (Miner v.Beekman, 50 N.Y. 337, 343.) The cause of action is not the creation of the cloud, but its existence, its effect upon the title of the owner, and his right to have it removed. That is a continuing right which endures as long as the occasion for its exercise, and is not limited by any statute, unless it be the ten years limitation upon equitable actions not otherwise provided for (Code, § 388), which, even if applicable, does not affect the right of the plaintiffs in this case. But a few months more than six years had elapsed after the execution of the mortgage when this action was commenced. It was not until the death of Mrs. Marx, in September, 1879, that the right of the plaintiffs, as her heirs-at-law, to demand that their land be discharged of the apparent lien of the mortgage, accrued. After that event and immediately before the commencement of this action the plaintiffs demanded of the defendants the execution of a satisfaction-piece of the mortgage, and they refused to execute the same. The plaintiffs thereupon promptly brought this action and we think that they were entitled to the relief demanded.
The order of the General Term should be reversed, and the judgment entered at Special Term affirmed, with costs.
All concur.
Order reversed and judgment affirmed. *Page 118